BURKE, Judge,
concurring specially.
I agree that the current law in Alabama allows some rape and sexual-abuse crimes against child victims to go unpunished, where the perpetrator was also a child. Judge Windom’s well written opinion states the law as applied to the facts of this case. In this matter, a 14-year-old boy who was more than 6 feet tall and who weighed approximately 300 pounds1 had *410sexual intercourse with a 9-year-old, 90-pound girl. These circumstances are greatly disturbing and demand justice for this little girl. However, because the rape statute requires a showing of forcible compulsion by the 14-year-old boy, he cannot be convicted of rape. Requiring the district attorneys of our State to prove forcible compulsion in these types of cases fails to take into account that children may believe that they must acquiesce to other children, especially when the perpetrator is older and bigger than the victim. In sex crimes involving two children, I believe that the element of forcible compulsion should be replaced with elements that reflect a child’s naivete and resultant acquiescence, even where the perpetrator is another child. I believe this should be done by modifying those statutes to consider the age differential between the victim and the perpetrator, as well as other circumstances surrounding the act and the parties, rather than adhering to the requirement of forcible compulsion. This would present a matter for the fact-finder’s consideration and weighing determination and ensure justice for victims like the little girl in this matter. Therefore, I respectfully ask the legislature to revisit this statute.

. According to the forensic report made following the incident, he weighed 360 pounds at that time. (C. 30.)